 



Exhibit 10.11
TIERONE BANK
AMENDED AND RESTATED DEFERRED COMPENSATION PLAN
ARTICLE 1.
ESTABLISHMENT AND PURPOSE OF PLAN
     1.1 Establishment of the Plan. Effective as of July 27, 2006, the Deferred
Compensation Plan (the “Prior Plan”) was amended and restated in its entirety.
The Prior Plan was adopted as of August 15, 2002. This amended and restated plan
shall be known as the Deferred Compensation Plan (the “Plan”) and shall in all
respects be subject to the provisions set forth herein.
     1.2 Purpose of the Plan. The purpose of the Plan is to provide a deferred
compensation arrangement and deferred bonus arrangement to a select group of
management, highly compensated employees or members of the Board of Directors of
the Employer. The Plan is intended to be an unfunded plan qualifying as a “top
hat” plan for purposes of Title I of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), and for purposes of the Internal Revenue Code of
1986, as amended (the “Code”). The Plan is being amended and restated in order
to comply with the requirements of Section 409A of the Code and the proposed
regulations issued by the IRS. No benefits payable under this Plan shall be
deemed to be grandfathered for purposes of Section 409A of the Code.
     1.3 TierOne Bank Supplemental Deferred Compensation Plan. The TierOne Bank
(the “Bank”) Supplemental Deferred Compensation Plan (the “Supplemental Plan”)
that was effective as of January 1, 1997 shall be merged into this Plan
effective as of July 27, 2006. Accordingly, all deferrals and benefits under the
Supplemental Plan subsequent to such date shall in all respects be subject to
and governed by the provisions set forth herein. All benefits earned under the
Supplemental Plan immediately prior to July 27, 2006 shall be credited to a
Participant’s Deferred Compensation Account (as defined herein).
ARTICLE 2.
DEFINITIONS
     2.1 Beneficiary. “Beneficiary” means the person, persons or entity
designated by the Participant, as provided in Article 5, to receive any benefits
payable under the Plan.
     2.2 Board. “Board” means the Board of Directors of the Sponsoring Employer.
     2.3 Change in Control. “Change in Control” means a change in the ownership
of the Bank or the Company, a change in the effective control of the Bank or the
Company or a change in the ownership of a substantial portion of the assets of
the Bank or the Company as provided under Section 409A of the Code and the
regulations thereunder.
     2.4 Committee. “Committee” means the Compensation Committee of the Board or
such other committee as may be appointed by the Board to administer the Plan
pursuant to Article 3.

 



--------------------------------------------------------------------------------



 



     2.5 Company. “Company” means TierOne Corporation, the owner of 100% of the
issued and outstanding common stock of the Bank.
     2.6 Company Stock. “Company Stock” shall mean shares of common stock of the
Company.
     2.7 Compensation. “Compensation” or “Total Compensation” means the Base
Salary, Incentive Compensation, Stock Denominated Awards and Director Fees
payable to a Participant during a Plan Year.
     (a) Base Salary. “Base Salary” means all cash payable to a Participant by
the Employer as remuneration for services rendered during a Plan Year, and shall
be determined prior to any reduction for amounts deferred by a Participant under
the Employer-sponsored 401(k) plan. Base Salary shall also be calculated so as
to exclude any employer-matching contributions or other contributions to the
Participant’s 401(k) plan account, as well as any other nontaxable and/or
noncash compensation payable to the Participant by his/her Employer.
     (b) Incentive Compensation. “Incentive Compensation” means any cash bonus
paid to a Participant by the Employer during a Plan Year.
     (c) Stock Denominated Award. “Stock Denominated Award” means a restricted
stock award granted pursuant to the Company’s amended and restated 2003
Recognition and Retention Plan.
     (d) Director Fees. “Director Fees” means any annual retainer fees, monthly
Board fees, attendance fees or emeritus fees paid to current Directors or
retired former Directors for their services as a Director of the Employer.
     2.8 Contribution Date. “Contribution Date” means the date a Participant
would have received the Compensation or, if applicable, a Participant’s 401(k)
account or ESOP account would have been credited, but for the Deferral Election.
     2.9 Declared Rate. “Declared Rate” means an interest rate determined from
time to time by the Committee in its discretion which is based on the Employer’s
three (3) or five (5) year certificate of deposit rate.
     2.10 Deferral Election. “Deferral Election” means a Participant’s written
election to the Committee to defer any or all of his/her Base Salary, Incentive
Compensation, Stock Denominated Award or Director Fees.
     2.11 Deferred Compensation. “Deferred Compensation” means the amount of
Base Salary, Incentive Compensation, Stock Denominated Award or Director Fees
deferred by a Participant pursuant to the Deferral Election in effect at the
time of deferral.
     2.12 Deferred Compensation Account. “Deferred Compensation Account” means
the account maintained on the books of the Employer with respect to the Plan.
Each Deferred Compensation Account shall consist of the following sub-accounts:
(i) Fixed Income Fund

2



--------------------------------------------------------------------------------



 



Account, (ii) Investment Fund Account, (iii) Stock Units Account; (iv) Director
Fees Account and (v) such other sub-accounts as may be necessary to reflect such
Plan Year’s allocation and such further sub-Accounts as the Committee may deem
necessary. The Stock Units Account (i) may not be diversified; (ii) must remain
at all times credited with units that represent Company Stock; and (iii) must be
distributed solely in the form of Company Stock. A Participant’s Deferred
Compensation Account shall be utilized solely as a device for the measurement
and determination of any benefits payable to the Participant pursuant to this
Plan. A Participant shall have no interest in his Deferred Compensation Account,
nor shall it constitute or be treated as a trust fund of any kind.
     2.13 Determination Date. “Determination Date” means any date on which a
debit or a credit is made to a Participant’s Deferred Compensation Account.
     2.14 Director. “Director” means any active member of the Board and any
retired former Director who is servicing as a director emeritus.
     2.15 Disability. “Disability” means a Participant (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months; or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer (or would have received such benefits
for at least three months if the Participant had been eligible to participate in
such plan). The determination of the Board as to Disability shall be binding on
a Participant.
     2.16 Employee. “Employee” means any person who performs services for the
Employer and to whom the Employer pays Compensation on a regular basis.
     2.17 Employer. “Employer” means TierOne Bank or TierOne Corporation, as
applicable, and any successor to the business thereof and any subsidiary whose
board of directors adopts this Plan.
     2.18 Fixed Income Fund. “Fixed Income Fund” means an investment fund for
Deferred Compensation (which shall include any deferral of Director Fees) which
provides interest on the Deferred Compensation Account as set forth in
Section 4.7(a) below.
     2.19 Investment Direction. “Investment Direction” means a Participant’s
written direction to the Committee to invest the Participant’s Deferred
Compensation Account in the Fixed Income Fund and/or the Investment Fund.
     2.20 Investment Fund. “Investment Fund” means an investment fund for
Deferred Compensation (which shall include any deferral of Director Fees)
consisting of investment in mutual funds and/or other marketable securities by a
Participant; provided, however, said investment must be reported to the Employer
from the broker on a consolidated statement.

3



--------------------------------------------------------------------------------



 



     2.21 Participant. “Participant” means any Employee or Director of the
Employer identified and selected for participation in the Plan by the Committee
and who elects to defer compensation.
     2.22 Participation Agreement. “Participation Agreement” means the agreement
in such form as may be determined by the Committee from time to time between the
Employer and a Participant with respect to the Participant’s participation in
the Plan.
     2.23 Payment Event. “Payment Event” shall have the meaning set forth in
Section 5.1 below.
     2.24 Phantom 401(k) Contribution. “Phantom 401(k) Contribution” shall have
the meaning set forth in Section 6.1 of this Plan.
     2.25 Phantom ESOP Contribution. “Phantom ESOP Contribution” shall have the
meaning set forth in Section 6.2 of this Plan.
     2.26 Plan. “Plan” means the Deferred Compensation Plan, as amended and
restated.
     2.27 Plan Year. “Plan Year” means a twelve (12) month period commencing
each January 1 and ending each December 31, or such other Plan Year as
determined by the Committee.
     2.28 Separation from Service. “Separation from Service” means separation
from service within the meaning of Section 409A of the Code and the regulations
thereunder.
     2.29 Service Period. “Service Period” means any period of time during which
a Participant performs services for which he/she earns Compensation during a
Plan Year.
     2.30 Specified Employee. “Specified Employee” means a key employee as
defined in Section 416(i) of the Code (without regard to Section 416(i)(5) of
the Code) and as otherwise defined in Section 409A of the Code and the
regulations thereunder.
     2.31 Sponsoring Employer. “Sponsoring Employer” means TierOne Bank.
     2.32 Spouse. “Spouse” means a Participant’s wife or husband who was
lawfully married to the Participant prior to and at the time of the
Participant’s retirement, disability, death or Separation from Service.
     2.33 Stock Units. “Stock Units” shall represent shares of Company Stock,
with each Stock Unit representing one share of Company Stock.
     2.34 Unforeseeable Emergency. “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from (1) an illness or accident
of the Participant, the Participant’s spouse, or a dependent of the Participant
(within the meaning of Section 152(a) of the Code), (2) loss of the
Participant’s property due to casualty, or (3) other extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The amount of such distribution may not exceed the amounts
necessary to satisfy the emergency.

4



--------------------------------------------------------------------------------



 



The circumstances that will constitute an “Unforeseeable Emergency” will depend
on the facts of each case, but, in any case, payment may not be made in the
event that such hardship is or may be relieved:
     (a) through reimbursement or compensation by insurance or otherwise;
     (b) by liquidation of the Participant’s assets, to the extent that
liquidation of such assets would not itself cause severe financial hardship; or
     (c) by cessation of deferrals under the Plan.
ARTICLE 3.
ADMINISTRATION
     3.1 Committee; Duties.
     (a) Generally. The Plan shall be administered by the Committee or any
successor committee thereto appointed by the Board. Members of the Committee may
be Participants under the Plan. The Committee shall also have the authority to
make, amend, interpret and enforce all appropriate rules and regulations for the
administration of the Plan and to decide or resolve any and all questions,
including interpretations of the Plan, as may arise in connection with the Plan.
     (b) Selection and Termination of Participants. The Committee shall identify
and select Employees or Directors of the Employer or the Company who shall be
eligible to participate in the Plan. The Committee may terminate participation
of any Participant upon written notice to the Participant; provided, however
that the effective date of such termination may be no earlier than January 1
following the date such written notice is provided.
     3.2 Agents. In the administration of the Plan, the Committee may, from time
to time, employ an agent and delegate to it such administrative duties as it
sees fit and may, from time to time, consult with counsel who may be counsel to
the Employer.
     3.3 Binding Effect of Decisions. The decision or action of the Committee
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.
     3.4 Indemnity of Committee. The Employer shall indemnify and hold harmless
the members of the Committee against any and all claims, loss, damage, expense
or liability arising from any action or failure to act with respect to the Plan,
except in the case of gross negligence or willful misconduct by the Committee or
any of its members.
ARTICLE 4.
DEFERRED COMPENSATION ACCOUNT
     4.1 Enrollment Requirements; Deferred Compensation Account. Each
Participant shall complete, execute and return to the Committee a Participation
Agreement, Deferral

5



--------------------------------------------------------------------------------



 



Election and beneficiary designation form prior to the election deadlines set
forth in Section 4.2 below. The Employer shall establish a Deferred Compensation
Account for each Participant which shall be administered pursuant to the terms
and provisions of this Plan. If the Sponsoring Employer serves as a common pay
master, the Participation Agreements may be entered into by the Sponsoring
Employer on behalf of the Employer.
     4.2 Timing of Initial Deferral Election.
     (a) Generally. An election to defer Compensation must be received by the
Committee prior to the date specified in this Section 4.2 of the Plan. Any
elections to defer (i) Base Salary, Incentive Compensation or Director Fees must
be made on or prior to the December 31st preceding the calendar year in which
such income shall be earned, subject to the exceptions provided in
Sections 4.2(b) and 4.2(c) of the Plan, and (ii) Stock Denominated Awards must
be made on or prior to the December 31 preceding the calendar year in which the
restricted stock awards vest; provided that an election to defer a Stock
Denominated Award may not be made after December 31, 2004 and no Stock
Denominated Award may be deferred after December 31, 2005. Under no
circumstances may a Participant defer Compensation to which the Participant has
already attained, at the time of the deferral, a legally enforceable right to
receive such Compensation.
     (b) New Participant. Notwithstanding anything in the Plan to the contrary,
in the case of the first year in which a Participant becomes eligible to
participate in the Plan, elections to defer Compensation may be made for
services to be performed subsequent to the election within thirty (30) days of
the date a Participant first becomes eligible to participate in this Plan, with
such elections in each case to be effective as of the immediately following
payroll period of the Employer.
     (c) Performance-Based Compensation Deferral. Notwithstanding anything in
the Plan to the contrary, a Participant may make a performance-based
compensation deferral election with respect to Incentive Compensation that
otherwise qualifies as “performance-based compensation” under Section 409A of
the Code. Such election must be made during such period as shall be established
by the Committee which ends no later than six (6) months prior to the last day
of the period over which the services giving rise to the Incentive Compensation
are performed, provided that the Incentive Compensation is based on the
performance by the Participant of services for the Employer over a period of at
least twelve (12) months (whether or not paid in such performance period) and
which qualifies as “performance-based compensation” under Section 409A of the
Code. If the performance period is less than twelve (12) months, then any
election to defer the Incentive Compensation for such period must be made on or
prior to the December 31st preceding the calendar year in which such income
shall be earned, subject to the exception in Section 4.2(b) above.
     (d) A Participant may not elect to change his or her Deferral Election that
is in effect for a Plan Year. The Committee, at its discretion, may permit a
Participant to change his or her Deferral Election for a subsequent Plan Year,
provided that the subsequent Deferral Election is made on or prior to the
December 31st preceding the calendar year in which such income shall be earned.

6



--------------------------------------------------------------------------------



 



     4.3 Prior Elections. Any payment elections made by a Participant before
January 1, 2005 shall continue in effect until such time as the Participant
makes a subsequent payment election pursuant to Section 4.4 below and such
payment election becomes effective as set forth below. If no payment election
was previously made, then the current payment election shall be deemed to be
120 monthly cash payments (240 monthly cash payments if the Participant is a
Director) commencing as of the first day of the month following the lapse of six
months after the Participant’s employment or service is terminated due to a
Separation from Service, death or Disability.
     4.4 Transitional Elections in 2006. On or before December 31, 2006, if a
Participant wishes to change his payment election, the Participant may do so by
completing a payment election form approved by the Employer, provided that any
such election (1) must be made at least 12 months before the date on which
benefit payments are scheduled to commence, (2) must be made while the
Participant is an active employee of the Employer or one of its subsidiaries,
(3) shall not take effect before the date that is 12 months after the date the
election is made and accepted by the Employer, (4) does not cause a payment that
would otherwise be made in 2006 to be delayed to a later year, and (5) does not
accelerate into 2006 a payment that is otherwise scheduled to be made in a later
year.
     4.5 Subsequent Payment Elections. A Participant may not change his payment
election on or after January 1, 2007.
     4.6 Termination of Deferral Election. The Deferral Election of any
Participant whose future participation in the Plan is terminated by the
Committee shall be deemed terminated as of the first day of the Plan Year
following such determination.
     4.7 Vesting. A Participant shall be one hundred percent (100%) vested in
his/her Deferred Compensation Account at all times.
     4.8 Withholding. Any amounts required to be withheld from the Participant’s
Deferred Compensation pursuant to federal, state or local law shall be withheld
first from the non-deferred portion of the Participant’s Compensation and, to
the extent necessary, from the Deferred Compensation. Upon the occurrence of a
Payment Event, to the extent required by law in effect at the time payments are
made, the Employer shall withhold from payments made hereunder any taxes
required to be withheld pursuant to federal, state or local law.
     4.9 Investment Direction. At any time, a Participant may submit to the
Committee a completed Investment Direction directing investment contributions in
his/her Deferred Compensation Account in either the Fixed Income Fund or the
Investment Fund. The Committee shall, as soon as reasonably possible, implement
the investments as directed by the Participant. Neither the Committee nor the
Employer shall be liable for any damages resulting from any loss in the value to
a Participant’s Deferred Compensation Account for implementing the Investment
Direction as soon as reasonably possible. “As soon as reasonably possible” shall
mean at least two (2) business days following the day on which the Investment
Direction is received by the Employer and, may, under the then current
circumstances, constitute an additional period of time. Participants are not
permitted to transfer amounts out of or into the Stock Units Account.

7



--------------------------------------------------------------------------------



 



     4.10 Determination of Deferred Compensation Account. A Participant’s
Deferred Compensation Account shall consist of an investment in the Fixed Income
Fund, if applicable, the Investment Fund, if applicable, and Stock Units, if
applicable. A Participant’s investment in either the Fixed Income Fund, the
Investment Fund or Stock Units shall be maintained and administered as provided
in Sections 4.10(a), (b) and (c) below.
     (a) Fixed Income Fund. A Participant’s investment in the Fixed Income Fund
shall be calculated as of each Determination Date and shall consist of the
balance of the Fixed Income Fund as of the most recent Determination Date
credited by an amount equal to the Deferred Compensation directed by the
Participant to be invested in the Fixed Income Fund or otherwise required
pursuant to this Plan to be invested in the Fixed Income Fund since the most
recent Determination Date. Said Account shall be debited by the amount of any
distributions from said Account since the most recent Determination Date. After
adjustment as provided above, interest shall be credited to the Account at the
Declared Rate.
     (b) Investment Fund. At each Determination Date, a Participant’s investment
in the Investment Fund shall be credited with the amount of Deferred
Compensation directed by the Participant to be invested in the Investment Fund.
In addition, a Participant’s investment in the Investment Fund shall be debited
for all costs, fees or commissions assessed in connection with the purchase and
sale of securities as directed by Participant.
     (c) Stock Units. Subject to any terms and conditions imposed by the
Committee, Participants may elect to defer, under the Plan, amounts which would
otherwise be taxable income of a Participant as a result of the earning, vesting
or such similar event with respect to Stock-Denominated Awards. In connection
with such deferral of a Stock-Denominated Award, a Stock Units Account shall be
established for such Participant. On terms determined by the Committee, the
Stock Unit Account will, as of the date that taxable income from a
Stock-Denominated Award would otherwise be recognized by a Participant, be
credited with a number of share units corresponding to the number of shares of
Company Stock represented in the amount of the Stock-Denominated Award being
deferred hereunder. With respect to any fractional shares, the Committee may
credit the Participant’s Fixed Income Fund Account or Investment Fund Account
with such amount in lieu of depositing such fractional shares into the Stock
Units Account.
     (i) Investment Return. Appreciation and depreciation in value of the Stock
Units Account shall be equal to the actual appreciation and depreciation of the
Company Stock.
     (ii) Allocation of Hypothetical Investment. Stock-Denominated Awards
deferred pursuant to this Plan shall continuously be deemed invested in Stock
Units until settlement of the Stock Units Account pursuant to Article V hereof,
and the Participant shall not be entitled to reallocate Stock Units into any
other investments.
     (iii) Voting. Participants shall not be entitled to vote any Company Stock
underlying either the Stock-Denominated Awards deferred under the Plan or the
Stock Units held in their Stock Units Accounts.

8



--------------------------------------------------------------------------------



 



     (iv) Dividends. If the Company pays cash dividends or any other cash
distributions with respect to the Company Stock, then an equivalent amount with
respect to the Stock Units in a Participant’s Stock Units Account shall be
credited to the Participant’s Fixed Income Fund Account. If there are any stock
dividends or stock splits with respect to the Company Stock, then an equivalent
amount with respect to the Stock Units in a Participant’s Stock Units Account
shall be credited to the Participant’s Stock Units Account in the form of
additional Stock Units.
     4.11 Annual Reporting. Within one hundred twenty (120) days following the
end of each Plan Year, the Committee shall provide to each Participant a
statement setting forth the value as of the last day of the preceding Plan Year
in the Participant’s Deferred Compensation Account, including the contributions,
withdrawals, earnings and losses.
     4.12 Rabbi Trust. The Employer may, at any time, in its sole and absolute
discretion, transfer a Participant’s Deferred Compensation Account into a Rabbi
Trust then in existence for the Plan; provided, however, said Trust shall
substantially comply with (i) the terms and provisions of the model Rabbi Trust
as set forth in Rev. Proc. 92-64, 1992-2 CB 422 as now existing or as
subsequently modified, and (ii) the requirements of Section 409A of the Code.
ARTICLE 5.
PAYMENT OF DEFERRED COMPENSATION
     5.1 Payment Events. Each Participant shall be entitled to payment of
deferred compensation equal to the amount of the vested balance of such
Participant’s Deferred Compensation Account as of the earliest to occur of the
following events selected by a Participant on his Deferral Election form
(hereinafter “Payment Event”):

  (a)   Separation from Service (as defined in Section 2.26 above),     (b)  
Death,     (c)   Disability (as defined in Section 2.13 above),     (d)   Change
in Control (as defined in Section 2.3 above), or     (e)   In-service
distribution as specified on a Deferral Election form.

     In addition to the above Payment Events, the Committee may, in its sole and
absolute discretion, allow a Participant to withdraw amounts from his/her
Deferred Compensation Account upon the happening of an Unforeseeable Emergency.
A Participant may request a distribution due to an Unforeseeable Emergency by
submitting a written request to the Committee accompanied by evidence to
demonstrate that the circumstances being experienced qualify as an Unforeseeable
Emergency. Any withdrawal approved by the Committee shall not exceed the amount
necessary to meet the Unforeseeable Emergency.
     5.2 Form of Payment. Upon initially electing to participate in the Plan, a
Participant shall also select, on the Deferral Election form, the form in which
deferred compensation is to be paid to him/her following a Payment Event. A
Participant who is not a Director may elect to

9



--------------------------------------------------------------------------------



 



receive payment in a lump sum or in monthly cash (except amounts held in the
Stock Units Account must be distributed in the form of Company Stock) payments
over a period not to exceed one hundred twenty (120) months. A Participant who
is a Director may elect to receive payment in the following forms of payment:
(i) a lump sum payment, (ii) a life annuity, (iii) a joint survivor annuity, or
(iv) a monthly payment of a fixed amount which shall amortize the applicable
amount in equal monthly payments of principal and interest over a period from
two (2) to two hundred forty (240) months. The election may not be altered by
the Participant after he/she commences participation in the Plan, except as set
forth in Section 4.4 above. If a Participant fails to elect a form of payment,
the Deferred Compensation shall be paid to him/her in monthly cash payments over
a period of one hundred twenty (120) months if the Participant is not a Director
and over two hundred forty (240) months if the Participant is a Director.
     5.3 Timing of Payment Event. Within sixty (60) days after the occurrence of
a Payment Event, the Employer shall commence payment to the Participant or the
Participant’s designated Beneficiary or legal representative, as the case may
be, of the Participant’s Deferred Compensation Account, except as set forth
below. The Deferred Compensation Account balance shall be paid pursuant to
Section 5.2 above. Notwithstanding anything in the Plan to the contrary, if a
Participant is deemed to be a Specified Employee at the time of Separation from
Service, then any payments made on account of Separation from Service will be
made or will commence on the first day of the month following the lapse of six
(6) months after the date of the Separation from Service (or, if earlier, upon
the death of a Participant). If payments are to made in monthly installments or
in the form of an annuity and are delayed as set forth in the preceding
sentence, then (a) the number of monthly installments shall remain the same,
(b) the amount of the annuity payments shall be calculated based on the
commencement date being the first day of the month following the lapse of six
months after the date of the Separation from Service, and (c) the installments
or annuity payments shall be paid each month, commencing as of the date set
forth in the preceding sentence.
     5.4 Amount of Each Monthly Installment. The dollar amount of each monthly
installment paid to a Participant or his or her Beneficiaries shall be
determined by multiplying the value of the Participant’s vested Deferral Account
as of the close of business on the day preceding such payment by a fraction. The
numerator of the fraction shall in all cases be one, and the denominator of the
fraction shall be the number of monthly installments remaining to be paid to the
Participant or his or her Beneficiaries, including the monthly installment for
which the calculation is being made. For example, if a Participant elected to
receive 12 annual installments, the amount of the first annual installment shall
be 1/12th of the Participant’s vested Deferral Account, the second annual
installment shall be 1/11th of the then remaining vested Deferral Account, and
so on.
     5.5 Beneficiary Designation. Each Participant shall have the right to
designate primary and contingent Beneficiaries to receive any payment which may
be payable hereunder following the Participant’s death. Such beneficiary
designation shall be delivered in writing to the Committee, and may be changed
at any time by a subsequent written notice to the Committee. The last written
designation delivered to the Committee prior to the Participant’s death shall
control. Such beneficiary designation shall become effective only when received
by the Committee. If a Participant fails to designate a Beneficiary, or if
his/her Beneficiary designation is revoked by operation of law and he/she does
not designate a new Beneficiary, or if

10



--------------------------------------------------------------------------------



 



all designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s Deferred Compensation Account, remaining
payments shall be made to the legal representative of the Participant’s estate.
Any payment of a Participant’s Deferred Compensation Account in accordance with
this Section 5.5 shall release the Employer from all future liability hereunder.
ARTICLE 6.
EMPLOYER CONTRIBUTIONS
     6.1 Phantom 401(k) Contributions. The Employer shall conditionally
contribute into a Participant’s Deferred Compensation Account on the
Contribution Date or at such other date pursuant to the Employer’s 401(k) plan
an amount equal to the sum which the Employer would otherwise contribute into
the Participant’s 401(k) account with respect to said Deferred Compensation
assuming the Participant had not deferred any Compensation (“Phantom 401(k)
Contribution”). The amount of a Phantom 401(k) Contribution shall be in
accordance with the Employer’s 401(k) plan as of the date of the deferral,
including any applicable vesting schedule with respect to said 401(k)
contribution.
     6.2 Phantom ESOP Contribution. The Employer shall conditionally contribute
into a Participant’s Deferred Compensation Account on the Contribution Date or
at such other date in accordance with the Employer’s Employee Stock Ownership
Plan (the “ESOP”) an amount equal to the sum which the Employer would otherwise
contribute into the ESOP with respect to said Deferred Compensation assuming the
Participant had not deferred any Compensation (“Phantom ESOP Contribution”). The
amount of the Phantom ESOP Contribution and any vesting with respect to said
contribution shall be in accordance with the terms and provisions of the
Employer’s ESOP as of the time of said contribution.
     6.3 Investment of Phantom 401(k) Contribution and Phantom ESOP
Contribution. Any Phantom 401(k) Contribution and/or Phantom ESOP Contribution
made to a Participant’s Deferred Compensation Account shall be invested as
directed by a Participant pursuant to this Plan.
ARTICLE 7.
CLAIM PROCEDURE
     7.1 Scope of Claims Procedures. This Article is based on final regulations
issued by the Department of Labor and published in the Federal Register on
November 21, 2000 and codified at 29 C.F.R. Section 2560.503-1. If any provision
of this Article conflicts with the requirements of those regulations, the
requirements of those regulations will prevail.
     7.2 Initial Claim. The Participant or any beneficiary who believes he or
she is entitled to any benefit under the Plan (a “Claimant”) may file a claim
with the Employer. The Employer shall review the claim itself or appoint an
individual or an entity to review the claim.
          (a) Initial Decision. The Claimant shall be notified within ninety
(90) days after the claim is filed whether the claim is allowed or denied,
unless the Claimant receives written notice from the Employer or appointee of
the Employer prior to the end of the ninety (90)

11



--------------------------------------------------------------------------------



 




day period stating that special circumstances require an extension of the time
for decision, such extension not to extend beyond the day which is one hundred
eighty (180) days after the day the claims is filed.
          (b) Manner and Content of Denial of Initial Claims. If the Employer
denies a claim, it must provide to the Claimant, in writing or by electronic
communication:

  (i)   The specific reasons for the denial;     (ii)   A reference to the
provision of the Plan upon which the denial is based;     (iii)   A description
of any additional information or material that the Claimant must provide in
order to perfect the claim;     (iv)   An explanation of why such additional
material or information is necessary;     (v)   Notice that the Claimant has a
right to request a review of the claim denial and information on the steps to be
taken if the Claimant wishes to request a review of the claim denial; and    
(vi)   A statement of the Participant’s right to bring a civil action under
Section 502(a) of ERISA following a denial on review of the initial denial.

     7.3 Review Procedures.
          (a) Request For Review. A request for review of a denied claim must be
made in writing to the Employer within sixty (60) days after receiving notice of
denial. The decision upon review will be made within sixty (60) days after the
Employer’s receipt of a request for review, unless special circumstances require
an extension of time for processing, in which case a decision will be rendered
not later than one hundred twenty (120) days after receipt of a request for
review. A notice of such an extension must be provided to the Claimant within
the initial sixty (60) day period and must explain the special circumstances and
provide an expected date of decision.
          The reviewer shall afford the Claimant an opportunity to review and
receive, without charge, all relevant documents, information and records and to
submit issues and comments in writing to the Employer. The reviewer shall take
into account all comments, documents, records and other information submitted by
the Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.
          (b) Manner and Content of Notice of Decision on Review. Upon
completion of its review of an adverse claim determination, the Employer will
give the Claimant, in writing or by electronic notification, a notice
containing:

12



--------------------------------------------------------------------------------



 



  (i)   its decision;     (ii)   the specific reasons for the decision;    
(iii)   the relevant provisions of the Plan on which its decision is based;    
(iv)   a statement that the Claimant is entitled to receive, upon request and
without charge, reasonable access to, and copies of, all documents, records and
other information in the Employer’s files which is relevant to the Claimant’s
claim for benefits;     (v)   a statement describing the Claimant’s right to
bring an action for judicial review under Section 502(a) of ERISA; and     (vi)
  if an internal rule, guideline, protocol or other similar criterion was relied
upon in making the adverse determination on review, a statement that a copy of
the rule, guideline, protocol or other similar criterion will be provided
without charge to the Claimant upon request.

     7.4 Calculation of Time Periods. For purposes of the time periods specified
in this Article, the period of time during which a benefit determination is
required to be made begins at the time a claim is filed in accordance with the
procedures herein without regard to whether all the information necessary to
make a decision accompanies the claim. If a period of time is extended due to a
Claimant’s failure to submit all information necessary, the period for making
the determination shall be tolled from the date the notification is sent to the
Claimant until the date the Claimant responds.
     7.5 Legal Action. If the Employer fails to follow the claims procedures
required by this Article, a Claimant shall be deemed to have exhausted the
administrative remedies available under the Plan and shall be entitled to pursue
any available remedy under Section 502(a) of ERISA on the basis that the Plan
has failed to provide a reasonable claims procedure that would yield a decision
on the merits of the claim. A Claimant’s compliance with the foregoing
provisions of this Article is a mandatory requisite to a Claimant’s right to
commence any legal action with respect to any claims for benefits under the
Plan.
     7.6 Review by the Employer. Notwithstanding anything in this Plan to the
contrary, the Employer may determine, in its sole and absolute discretion, to
review any claim for benefits submitted by a Claimant under this Agreement.
ARTICLE 8.
MISCELLANEOUS
     8.1 Amendment and Termination of the Plan. The Board of Directors of the
Employer may at any time amend the Plan, provided that no such action shall
deprive any Participant, former Participant or Beneficiary of any payment of
Deferred Compensation to which the Participant, former Participant or
Beneficiary may have been entitled under the Plan prior to the effective date of
such action. Any Employer may terminate its participation in the

13



--------------------------------------------------------------------------------



 



Plan at any time following termination of the Plan, and payment of the Deferred
Compensation shall be made in accordance with the provisions of Article 5,
except as set forth in Section 8.2(b) below. Notwithstanding anything in the
Plan to the contrary, the Board of Directors of the Employer may amend in good
faith any terms of the Plan or the Deferral Election form, including
retroactively, in order to comply with Section 409A of the Code.
     8.2 Effect of Amendment or Termination.
          (a) General. No amendment or termination of the Plan shall directly or
indirectly reduce the vested portion of any account held hereunder as of the
effective date of such amendment or termination. A termination of the Plan will
not be a distributable event, except in the three circumstances set forth in
Section 8.2(b) below. No additional deferrals shall be made to the account of a
Participant, but the Employer shall continue to credit gains and losses pursuant
to Section 4.10 until the balance of the Participant’s account has been fully
distributed to the Participant or his beneficiary.
          (b) Termination. Under no circumstances may the Plan permit the
acceleration of the time or form of any payment under the Plan prior to the
payment events specified herein, except as provided in this Section 8.2(b). The
Employer may, in its discretion, elect to terminate the Plan in any of the
following three circumstances and accelerate the payment of the entire unpaid
balance of the Participant’s vested benefits as of the date of such payment in
accordance with Section 409A of the Code:

  (i)   the Plan is terminated within the 30 days preceding a Change of Control
and (1) all substantially similar arrangements sponsored by the Employer and/or
the Corporation are terminated, and (2) the Participant and all participants
under the substantially similar arrangements receive all of their benefits under
the terminated arrangements within 12 months of the date of termination of the
arrangements,     (ii)   the Plan is terminated and (1) all arrangements
sponsored by the Employer and/or the Corporation that would be aggregated with
the Plan under Treasury Regulation §1.409A-1(c) if the Participant participated
in all of the arrangements are terminated, (2) no payments other than payments
that would be payable under the terms of the arrangements if the termination had
not occurred are made within 12 months of the termination of the arrangements;
(3) all payments are made within 24 months of the termination of the
arrangements; and (4) neither the Employer nor the Corporation adopts a new
arrangement that would be aggregated with the Plan under Treasury Regulation
§1.409A-1(c) if the Participant participated in both arrangements, at any time
within five years following the date of termination of the Plan, or     (iii)  
the Plan is terminated within 12 months of a corporate dissolution taxed under
Section 331 of the Code, or with the approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that the amounts deferred

14



--------------------------------------------------------------------------------



 



      by the Participant under the Plan are included in the Participant’s gross
income in the later of (1) the calendar year in which the termination of the
Plan occurs, or (2) the first calendar year in which the payment is
administratively practicable.

     8.3 Status of Participants. The Plan constitutes a mere promise by the
Employer to pay Deferred Compensation to Participants, former Participants or
Beneficiaries in the future. The right of a Participant, former Participant or
Beneficiary to receive a payment of Deferred Compensation hereunder shall be an
unsecured claim against the general assets of the applicable Employer, and
neither the Participant, former Participant nor any Beneficiary shall have any
rights in or against any specific assets of the Employer. Neither the Plan nor
any action taken under the Plan shall be construed as giving any employee any
right to be retained in the employ of the Employer or any affiliate of the
Employer.
     8.4 Limitation on Alienation. A Participant’s right to receive payments
under this Plan is not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors of the Participant or the Participant’s Beneficiary.
     8.5 Pronouns. Whenever used in this Plan, the singular form shall mean or
include the plural form, where applicable, and vice versa.
     8.6 Applicable Law. This Plan shall be construed in accordance with
applicable federal law and, to the extent otherwise applicable, the laws of the
State of Nebraska.
     8.7 Severability. If any provisions of this Plan shall be held invalid or
unenforceable, the remaining provisions of the Plan shall continue to be fully
effective.
     8.8 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Employer and its respective successors and assigns. The term
successors as used herein shall include any corporate or other business entity
which shall, whether by merger, consolidation, purchase or otherwise, acquire
all or substantially all of the business and assets of the Employer, and
successors of any such corporation or other business entity.
[The remainder of this page has been left intentionally blank.]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, TierOne Bank has adopted this amended and restated Plan
as of the 27th day of July 2006, pursuant to the authority granted by the Board
on July 27, 2006.

                  TIERONE BANK    
 
           
 
  By:   /s/ Gilbert G. Lundstrom    
 
     
 
Gilbert G. Lundstrom  
 
       
 
  Its:   Chairman and Chief Executive Officer    
 
     
 
   

16